                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KIMBERLY HARRIS, et al.,

             Plaintiffs,

v.                                                            CV No. 19-564 KWR/CG

THE GOVERNING BOARD OF ARTESIA
GENERAL HOSPITAL, et al.,

             Defendants.

         ORDER GRANTING UNOPPOSED MOTION TO STAY DISCOVERY

      THIS MATTER is before the Court on Defendants Richard Gibson, Joe Perez

Salgado, Jorge Abalos, Marshall Baca, and Cory Yates’ Joint Motion to Stay Discovery

Pending a Decision on Qualified Immunity (the “Motion”), (Doc. 32), filed January 6,

2020. In the Motion, Defendants request a stay of discovery pending the Court’s

decision on their Motion to Dismiss, (Doc. 27), on the basis of qualified immunity. (Doc.

32 at 1). The Court, having reviewed the Motion, noting it is unopposed, and being

otherwise fully advised, finds the Motion is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that the Defendants’ Joint Motion to Stay

Discovery Pending a Decision on Qualified Immunity, (Doc. 32), is GRANTED and

discovery in this case is stayed pending a decision on Defendants’ Motion to Dismiss.

      IT IS SO ORDERED.


                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
